Citation Nr: 0812772	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  07-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for claimed right ear 
hearing loss.  

2.  Entitlement to service connection for claimed left ear 
hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  

4.  Entitlement to service connection for the claimed 
residuals of right cubital tunnel syndrome .  

5.  Entitlement to service connection for claimed lower back 
strain with degenerative changes.  

6.  Entitlement to service connection for claimed hepatitis 
C.  

7.  Entitlement to service connection for claimed diabetes 
mellitus, type II, to include as secondary to Hepatitis C.
  
8.  Entitlement to service connection for a claimed heart 
condition, status post myocardial infarction, to include as 
secondary to Hepatitis C.

9.  Entitlement to service connection for a claimed stomach 
disorder, to include as secondary to Hepatitis C.  

10.  Entitlement to service connection for the claimed 
residuals of cholecystectomy, claimed as gall bladder 
disability, to include as secondary to Hepatitis C.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1980, and from July 1980 to April 1989.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and November 2006 rating 
decision by the RO.  

In September 2007, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge at an RO.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

In his September 2007 testimony, the veteran identified 
medical evidence that is relevant to his claims that has not 
been associated with the veteran's claims file.  

Specifically, the veteran indicated that he had been seen for 
several serious medical conditions, to include burst blood 
vessels in his esophagus and other medical problems, in 2006 
and 2007.  He indicated that treatment for these medical 
conditions took place at the Fayetteville, Arkansas, VA 
Medical Center.  

The veteran also indicated that he was scheduled for another 
screening for one of his medical conditions dated in October 
2007.  Finally, the veteran indicated that his primary care 
physician was located at the Mt. Vernon, Missouri, VA Clinic.  

In this regard, the Board notes that medical and treatment 
records from the Fayetteville VA Medical Center dated since 
October 2005 have not been associated with the veteran's 
claims file (with the exception of one page of treatment 
notes dated in March 2006).  

There are also no treatment records of the veteran's primary 
care from the Mt. Vernon VA Clinic associated with the 
veteran's file.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his claimed disabilities.  This 
should specifically include medical and 
treatment records from the Fayetteville 
VA Medical Center dated since October 
2005, and records of the veteran's care 
at the Mt. Vernon, Missouri, VA Clinic, 
dated since service.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  Following completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the claims in light of all 
the evidence of record.  If any 
determination remains adverse, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


